Citation Nr: 0903498	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-25 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable initial evaluation for the 
veteran's service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The veteran had active service from July 2001 to July 2004. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that denied the benefit sought on 
appeal.  The veteran appealed that decision, and the case was 
referred to the Board for appellate review.  

A hearing was held at the RO in Los Angeles, California, 
before the undersigned Veterans Law Judge (VLJ).  This type 
of hearing is often called a Travel Board hearing.  A 
transcript of that proceeding is of record.  This RO 
currently has jurisdiction of the veteran's claims file.  


FINDING OF FACT

Audiometric testing reveals that the veteran's service-
connected left ear hearing loss if no worse than Level VII 
hearing. 


CONCLUSION OF LAW

The criteria for a compensable rating for hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, DC 6100 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated February 
2005, March 2008 and June 2008.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increase compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Vazquez-Flores, however, was limited to claims 
involving increased ratings, and is not applicable to claims, 
such as the one in this matter, involving an appeal of the 
initial rating assigned following a grant of service 
connection.  Moreover, the Court has held that in a claim for 
an increased initial evaluation after the claim for service 
connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his 
appeal. The veteran was afforded several VA examinations 
during the appeal. Therefore, the Board finds that the RO has 
satisfied the duty to notify and the duty to assist and will 
proceed to the merits of the veteran's appeal.

The veteran essentially contends that the current evaluation 
for his left ear hearing loss does not accurately reflect the 
severity of that condition.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected condition adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify various disabilities and the criteria for 
specific ranges.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinksi, 1 Vet. App. 589 (1991).  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required by that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
§ 4.1; Scafrath v. Derwinksi, 1 Vet. App. 589 (1995).  When 
an initial rating award is at issue, as is the case here, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. Ap. 119 (1999). 

The veteran was originally granted entitlement to service 
connection for left ear hearing loss with a noncompensable 
rating in a May 2005 rating decision.  The veteran has 
appealed that determination.  

Service-connected hearing loss if rated under Diagnostic Code 
6100.  See 38 C.F.R. § 4.85 (2007).  Generally, hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests, in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal hearing acuity, through Level 
XI for profound deafness.  The numeric designation of 
impaired hearing, Levels I through XI, is determined for each 
ear by intersecting the vertical column appropriate for the 
puretone decibel loss and the horizontal row appropriate to 
the percentage of speech discrimination on Table VI.  See 
38 C.F.R. § 4.85.  Table VII is then used to determine the 
compensation rate by combining the Roman numeral designations 
for hearing impairment in both ears.

Table VIA may alternately be used for certain exceptional 
patterns of hearing impairment.  For example, when the 
puretone threshold at each of the four specified frequencies 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a) (2007).  The resulting levels 
of hearing impairment for each ear will then be applied to 
Table VII.

When a veteran is only service connected for hearing loss in 
one ear, the nonservice-connected ear will generally be 
evaluated in Table VII as if it had been assigned a Level I 
hearing impairment designation.  38 C.F.R. § 4.85(f).  
However, compensation is payable for hearing loss in both 
ears as it both disabilities were service-connected if (1) 
hearing impairment in the service-connected ear is 
compensable to a degree of 10 percent or more; (2) hearing 
impairment in the nonservice-connected ear, as measured by 
audio thresholds or speech discrimination scores, meets the 
criteria to be considered a disability under 38 C.F.R. 
§ 3.385; and (3) the nonservice-connected disability is not 
the result of the veteran's own willful misconduct.  
38 C.F.R. § 3.383(a)(3).  

There are two VA audiological examinations of record.  At the 
time of the March 2005 examination report, the veteran's left 
ear puretone thresholds were 45, 70, 65 and 65, for an 
average of 61 decibels, and his speech discrimination score 
was 52 percent.  His right ear puretone thresholds were 10, 
5, 5, and zero decibels, for an average of 5 decibels, and 
his speech discrimination was 96 percent.  

The Board notes that the audio thresholds for this 
examination do not meet the exceptional pattern of hearing 
impairment under 38 C.F.R. § 4.86.  Therefore, the veteran's 
audio threshold and speech recognition scores will be applied 
to Table VI and not Table VIA.

As noted above, the puretone threshold average for the 
veteran's left ear is 61 decibels and the speech 
discrimination score is 52 percent.  When combined on Table 
VI, these numbers produce a Level VII designation of hearing 
impairment.  The veteran's nonservice-connected right ear 
will receive a Level I designation, as the puretone and 
speech recognition scores do not satisfy the disability 
criteria of 38 C.F.R. § 3.385.  See 38 C.F.R. § 3.383(a)(3).  
When combined on Table VII, the Level VII designation of the 
left ear and the Level I designation of the right ear result 
in a noncompensable disability rating.  

According to the latest VA audiometric evaluation in June 
2008, the veteran's left ear puretone thresholds were 65, 75, 
75 and 75, for an average of 72.5 decibels, and his speech 
discrimination score was 64 percent.  His right ear puretone 
thresholds were 15, 15, 15 and 10, for an average of 12.5 
decibels, and his speech discrimination was 100 percent.  
Because the left ear results from this examination meet one 
of the exceptional patterns of hearing impairment under 
38 C.F.R. § 4.86, the veteran's audio threshold and speech 
recognition scores will be applied to both Table VI and Table 
VIA and the greater designation will be chosen.  When 
combined on Table VI, the veteran's left ear puretone 
threshold and speech discrimination scores produce a Level 
VII designation of hearing impairment.  When combined on 
Table VIA, the veteran's left ear receives a Level VI 
designation.  The Level VII result of the Table VI evaluation 
will be used because it is greater than the result of the 
Table VIA evaluation.

Again, the veteran's nonservice-connected right ear will 
receive a Level I designation, as the puretone and speech 
recognition scores do not satisfy the disability criteria of 
38 C.F.R. § 3.385.  See 38 C.F.R. § 3.383(a)(3).  When 
combined on Table VII, the Level VII designation of the left 
ear and the Level I designation of the right ear result in a 
noncompensable disability rating.  

The evidence in this case fails to shown that the veteran's 
left ear hearing loss has caused marked interference with his 
employment beyond that interference contemplated in the 
assigned rating, and the veteran has never been hospitalized 
for this disability.  Therefore, in the absence of evidence 
of an exceptional disability picture, referral for 
consideration of an extraschedular evaluation is not 
warranted.  See 38 C.F.R. § 3.321 (2008).

Furthermore, as mentioned above, where the appeal arises from 
the original assignment of a disability evaluation following 
an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id at 
126.  Here, the Board finds that a noncompensable rating is 
applicable during the entire period contemplated by this 
appeal. 

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance of the evidence is 
against the veteran's claim for a compensable rating for his 
left ear hearing loss.  Accordingly, a higher evaluation is 
not established. 


ORDER

Entitlement to an initial compensable rating for left ear 
hearing loss is denied. 



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


